Oliver, Chief Judge:
This appeal for reappraisement relates to five rotaprint printing presses exported from London, England, and entered at the port of Baltimore, Md.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of these five rotaprint printing presses is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value for the merchandise is £759.19.3 each (British currency), plus packing, and I so hold. Judgment will be rendered accordingly.